Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered August 4, 1993, convicting her of criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in denying a challenge for cause of a prospective juror. The record of the voir dire reveals that this juror did not possess a state of mind which would have precluded the defendant from receiving a fair trial (see, People v Williams, 63 NY2d 882; People v Torpey, 63 NY2d 361; People v Pagan, 191 AD2d 651).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Joy, Friedmann and Florio, JJ., concur.